Citation Nr: 9927133	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.  This appeal arises from a September 1996 
rating decision of the Philadelphia, Pennsylvania, regional 
office and insurance center (ROIC) which denied service 
connection for PTSD.

The Board of Veterans' Appeals (Board) notes that the veteran 
initially indicated that he wished to appear for a personal 
hearing before a member of the Board.  He withdrew said 
request in a statement received in June 1999.  

The veteran now resides within the jurisdiction of the 
Huntington, West Virginia, RO.


REMAND

The record is replete with references to the veteran 
receiving Social Security disability benefits.  However, 
there is no indication that the RO has made any attempt to 
obtain his Social Security records.  In claims for service 
connection for PTSD, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA has a duty to assist in 
gathering Social Security records when put on notice that a 
veteran is receiving Social Security benefits.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Further, as noted by the Court in 
Hayes v. Brown, 9 Vet. App. 67 (1996), the administrative 
decision and the underlying medical records used as a basis 
to grant Social Security benefits should be obtained from the 
Social Security Administration.  Thus, the veteran's Social 
Security records must be obtained.

A claim for service connection for PTSD requires (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, a 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  On the other hand, if the 
veteran did engage in combat with the enemy, he is entitled 
to have his lay statements accepted, without the need for 
further corroboration, as satisfactory evidence that the 
claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his assertions that he had 
exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 
11 Vet. App. 353 (1998).

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown.

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam. He maintains that the nature of his 
military service in Vietnam qualifies as combat related 
service, and that he should be allowed to reap the benefits 
of 38 U.S.C.A 
§ 1154(b).  While he has made no allegation of actually 
engaging in combat, he says he served in areas that 
frequently came under sniper attack.  He states that he had a 
friend that was killed in such an attack.  He does not claim 
to have witnessed the death of this individual.

The veteran also recalls an incident when he was involved in 
a motor vehicle accident that killed at least one civilian.  
During May or June of 1970, he said he was transporting 
supplies from Long Binh to Tay Ninh when a truck, he was a 
passenger in, struck and killed a man who was on the side of 
the road.  He stated the accident occurred approximately one-
and-a-half hours outside of Chu Chi and in the early morning.  
He said that the military police arrived at the scene of the 
accident, and that they ordered him and the driver to 
continue with the convoy.  He indicated that "Cargo Trip 
Tickets" and the Dispatcher's Log would establish the exact 
dates and times when he participated in supply convoys.  
While details pertaining to this alleged stressor have 
varied, the essential story has remained consistent.   In 
this regard, J.C. reported in January 1998 that he was the 
driver of the truck that struck and killed the civilian.  He 
said the veteran appeared visibly shaken by the incident, and 
that his behavior changed significantly thereafter.

Copies of the veteran's personnel records indicate that he 
arrived in Vietnam on September 22, 1966, and was assigned to 
120th Transportation Company, as a light vehicle driver.  He 
also appears to have participated in "Vietnam 
counteroffensive Phase II."  He was transferred from Vietnam 
in September 1967.

When examined by VA in June 1996, the veteran reported having 
a long history of drug and alcohol abuse.  He endorsed poor 
sleep, hyper-vigilance, an exaggerated startle response, 
distressing dreams, dissociative behavior, and intense 
psychological distress when discussing Vietnam.  He reported 
that he had combat exposure, and that he witnessed the 
accidental killing of two Vietnamese men when his truck ran 
over them.  Following a mental status examination, the 
veteran was diagnosed as having PTSD.  Subsequent treatment 
reports from various VA facilities also indicate that he has 
been diagnosed as having PTSD.

To properly evaluate the veteran's claim, the Board finds 
that an attempt to verify the veteran's claimed stressors is 
warranted.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to assist in 
verifying the veteran's alleged stressors.  The Board 
acknowledges that some of the ambiguities in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for attempting to 
provide or obtain the material.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).

Thus, in light of the need to verify whether the veteran 
served in combat, whether his stressors can be verified (that 
is, if combat status is not established), and whether any 
verified or combat stressors are the cause of any PTSD, it is 
the decision of the Board that the case be REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Particular emphasis should be placed on 
those incidents that the veteran now re-
experiences as alleged stressors.  With 
regard to the sniper attacks on his 
compound and/or convoys, the following 
information should be supplied:  What 
unit(s) was he assigned to at the time of 
each incident?  Was anyone injured during 
these attacks?  Was counter fire 
employed?  Was any attack known to have 
been reported?  Under what circumstances 
did the attacks occur? Concerning the 
motor vehicle accident that killed at 
least one civilian, he should be asked 
the date of the incident.  Was the 
incident reported to any official?  If 
so, what was the name and/or unit of the 
individual that took the report?  The 
veteran should be advised that this 
information is vital to obtaining 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his psychiatric problems since 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified 
treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain copies of the 
veteran's complete outpatient and 
inpatient treatment records from the 
Martinsburg VA Medical Center (VAMC), 
Lyons VAMC, Lebanon VAMC, Philadelphia 
VAMC, and any other identified VA 
facility since August 1996.  Once 
obtained, all records must be associated 
with the claims folder.

4.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration benefits and 
associate these records with the claims 
folder.

5.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain copies of unit morning 
reports, dispatcher's logs, and company 
motor pool trip tickets for 120th 
Transportation Company for the periods in 
question.  An attempt should also be made 
to obtain any additional personnel 
records not already contained in the 
claims folder.

6.  The RO should then make a 
determination on whether the veteran 
engaged in combat during his military 
service.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

7.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his August 1996 and February 1999 
stressor statements (and any additional 
information received from the veteran 
concerning his claimed stressors) and 
make copies of all service personnel 
records.  This information should be sent 
to the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 for verification of 
the veteran's putative stressors.  This 
should include a specific request for any 
motor vehicle accident reports filed by 
the military police during the period in 
question.

8.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.

9.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a stressor or 
stressors in service, he should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  All tests deemed 
necessary by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  

The psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from PTSD resulting 
from his military experiences in Vietnam.  
It should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in Vietnam pursuant to the diagnostic 
criteria set forth in Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.

10.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


